Citation Nr: 0818581	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-21 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
inguinal hernia, status post surgical repair.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The veteran served on active military service from May 1960 
to May 1964.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which continued a previously assigned 10 
percent rating for a recurrent right inguinal hernia.

In a March 2005 rating decision, the RO awarded a temporary 
total evaluation under the provisions of 38 C.F.R. § 4.30 
from November 18, 2003; a schedular 10 percent rating was 
restored from January 1, 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A right inguinal hernia disability, postoperative 
recurrent, is shown to be readily reducible and well 
supported by truss or belt.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
inguinal hernia, status post surgical repair, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to an 
evaluation in excess of 10 percent for a right inguinal 
hernia was received in February 2003.  He was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
May 2003 and March 2006.  These letters notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
Thereafter, the claim was reviewed and a statement of the 
case was issued in June 2006.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Mayfield v. Nicholson (Mayfield III), 07-7130 
(Fed. Cir. September 17, 2007).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and the duty to assist 
in claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the March 2006 letter informed the veteran of 
the necessity of providing evidence demonstrating a worsening 
or increase in severity of the disability.  However, the 
Board notes that the May 2003 letter did not provide the 
criteria necessary for entitlement to a higher disability and 
did not notify the claimant that he could provide medical or 
lay evidence demonstrating the effect that worsening or 
increase in severity of the disability has on his employment 
and daily life.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified, the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).

The Court has stated that "nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  In this case, the veteran demonstrated that there 
was actual knowledge of what was needed to establish the 
claim.  In his July 2006 substantive appeal, the veteran 
specifically cited the Diagnostic Code used to evaluate his 
service-connected hernia disability as well as the employment 
limitations and physical restrictions resulting from his 
service-connected hernia disability.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

In sum, the veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
veteran, and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence. A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and all relevant VA treatment 
records pertaining to his claim have been obtained and 
associated with his claims file.  He has also been provided 
with a VA medical examination to assess the current state of 
his service-connected right inguinal hernia.

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

In this case, the veteran is currently assigned a 10 percent 
rating for his service-connected right hernia disability 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338 (2007).

7338
Hernia, inguinal:
Rating

Large, postoperative, recurrent, not well 
supported under ordinary conditions and not 
readily reducible, when considered inoperable
60

Small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not 
readily reducible
30

Postoperative recurrent, readily reducible and 
well supported by truss or belt
10

Not operated, but remediable
0

Small, reducible, or without true hernia 
protrusion
0
Note: Add 10 percent for bilateral involvement, provided the 
second hernia is compensable. This means that the more 
severely disabling hernia is to be evaluated, and 10 percent, 
only, added for the second hernia, if the latter is of 
compensable degree.
38 C.F.R. § 4.114, Diagnostic Code 7338 (2006)

Factual Background and Analysis

In an October 2003 digestive conditions/miscellaneous VA 
examination report, the examiner reviewed the veteran's 
medical records and noted his bilateral hernia repairs in 
1966 and right hernia repair in 1970.  The veteran complained 
of burning in his right inguinal region that followed along 
the groin scar and rose up into the top of the inguinal 
canals bilaterally.  He stated that he felt shooting pain in 
his right inguinal canal when he walked up stairs, as well as 
a daily pain rated at 8/10.  The veteran reported staying 
fairly active by swimming and lifting weights, but indicated 
that he was no longer able to do sit-ups or crunches due to 
the discomfort in his inguinal region.  The examiner noted a 
reducible inguinal hernia felt on the right, as well as 
tenderness.  He indicated that the veteran wore no truss or 
belt.  The examiner diagnosed recurrent right inguinal hernia 
with increasing pain.

An October 2003 VA treatment note indicated that the veteran 
was retired, but drove a bus.  The veteran reported that he 
noticed increasing pain over the past few weeks and a new 
mass in his right groin when he pushed in the clutch while 
driving.  The physician noted a reducible right inguinal 
hernia, but none palpated on the left, even with valsalva.  
He assessed recurrent right inguinal hernia with some 
discomfort starting on the left and discussed surgical repair 
with the veteran.

A November 2003 VA surgery/brief note indicated that the 
veteran underwent a redo for right inguinal herniorrhaphy.  
The surgeon noted findings of direct recurrent right inguinal 
hernia in two previous repairs without mesh.  The recurrence 
was medial and closed with 3-0 vicryl.  1x4 inch mesh was 
placed on top, and ilioinguinal nerve was not seen.  A 
December 2003 VA progress note revealed there was no evidence 
of recurrent herniation.  The veteran indicated that he was 
pleased with his surgery results, but complained of 
testicular discomfort.  In a February 2004 VA urology 
consultation report, the veteran reported chronic testicular 
pain for about 1 year.  Objectively, the examiner that bowel 
sounds were positive, the abdomen was soft and nontender.  
The examiner listed an impression of post-hernia repair 
neuropathy.  Later that month, the veteran was seen at a VA 
urology clinic.  he related that he had not seen his private 
urologist in three years.  Examination of the abdomen and 
surrounding area revealed that it was soft, nontender, and 
without masses.  There were bilateral groin scars and no 
flank pain.  

The Board notes that in March 2005, the RO awarded a 
temporary total evaluation for the veteran's service-
connected right inguinal hernia based on surgical or other 
treatment necessitating convalescence under 38 C.F.R. § 4.30  
from November 18, 2003, restored the schedular 10 percent 
rating for that disability from January 1, 2004, and awarded 
service connection for testicular neuritis in a March 2005 
rating decision.  

In a July 2006 statement, the veteran indicated that his 
right inguinal hernia limits employment and causes physical 
restrictions.  He reported that he is still having problems 
with his right inguinal hernia disability.  He complained of 
no follow-up by VA for his condition.  He did not indicate 
that he had receive any additional treatment for the right 
inguinal hernia.

After a review of the evidence, the Board finds that the 
evidence does not support a rating in excess of 10 percent 
for the veteran's right inguinal hernia.

Based upon the evidence of record, the Board finds that there 
are no objective medical findings of a large or small 
postoperative recurrent herniation or unoperated irremediable 
hernia that is not well supported by truss or not readily 
reducible.  Therefore, entitlement to an increased rating in 
excess of 10 percent is not warranted.  The Board has 
considered staged ratings under Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).  Since the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not applicable.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board has considered whether the veteran's right inguinal 
herniorrhaphy scar may warrant the assignment of a separate 
compensable rating pursuant to any of the diagnostic codes 
set forth at 38 C.F.R. § 4.118.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  In a December 2003 VA treatment note, the 
examiner noted that the veteran's right groin incision was 
well-healed.  These findings do not support the assignment of 
a separate compensable rating.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected right inguinal hernia disability that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Consequently, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for right 
inguinal hernia, status post surgical repair, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


